Citation Nr: 1029763	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-03 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left scrotal 
disorder with adductor tendonitis.  

2.  Entitlement to service connection for residuals of an 
injection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from April to June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction is currently with the RO in Los Angeles, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2008, the appellant testified at a personal hearing before 
a Veterans Law Judge who has since retired.  In a letter received 
in June 2010, the appellant elected to testify at a hearing at 
his local regional office before a Veterans Law Judge who will be 
deciding this case.  The case is, therefore, REMANDED to the RO 
to accommodate that request.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before 
the Board to be held at his local regional 
office.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


